DETAILED ACTION
Notice to Applicant
Claims 1-20 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 10 and 19-20 require “wherein the second channel bracket includes a different design configuration than the first channel bracket.” It is not clear what the metes and bounds of “different design configuration” are, since it is unclear what counts as a “design configuration.” Does a minor shape change count? Must there be a functional element different? The Office has interpreted it broadly to mean any material change in shape or function, but not to include insignificant differences like differences within production tolerances. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 209336646 to Yang, copy and translation provided by Applicant) in view of Liu (CN 209104241 to Liu et al., copy and translation provided by Applicant) and Warburton (US 2013/0183117 to Warburton) or Caballero Asensio (US 2010/0054894 to Caballero Asensio et al.).
	Regarding Claims 1 and 2, Yang teaches:
a channel bracket retaining a wiring harness with brackets 21/22/23 having mounting platforms for mounting to structures in an energy system of a vehicle  (Fig. 2, paras 0008-0010)



    PNG
    media_image1.png
    741
    917
    media_image1.png
    Greyscale

	Yang does not explicitly teach:
a battery packing with an enclosure assembly with a first battery array housed therein, wherein the channel bracket is mounted to the first battery array, and wherein the wiring harness pertains to a battery internal component
	Liu, however, from the same field of invention, regarding an energy system for a vehicle (abstract), teaches a  battery pack with an enclosure containing a plurality of battery arrays and including a wiring harness related to the battery system with channel brackets having mounting platforms mounted to each battery array (Fig. 6, see e.g. paras 0090-0099). 

    PNG
    media_image2.png
    1008
    973
    media_image2.png
    Greyscale

It would have  been obvious to one of ordinary skill in the art to use a wiring harness with channel brackets like those disclose in Yang for supporting wires between and across battery arrays in a vehicle battery pack, as taught in Liu, with the motivation to use the generic wiring harness in Yang for supporting wires in a conventional battery packs. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Yang does not teach:
a loop connected to the mounting platform by a tether

	
    PNG
    media_image3.png
    615
    904
    media_image3.png
    Greyscale

Similarly, Warburton teaches a bolt-retention mechanism attached by a tether to a coupling fastener (see e.g. Fig. 2) directed towards the same purpose.

    PNG
    media_image4.png
    627
    548
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide a loop connected to the mounting platform of Yang by a tether with the motivation to secure the fasteners from being jostled out of position during vehicle operation. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 3, Yang teaches:
wherein the channel bracket is secured via a clip fastener (Fig. 3)
	Regarding Claim 4
wherein the clip fastener includes a ribbed anchoring prong through the mounting platform and extending into the coupled surface
	As discussed above, it would have been obvious to one of ordinary skill in the art to use the wiring harness of Yang in a battery array like that of Liu since use of a known technique to a known device is obvious. It further would have been obvious to provide a fastener retaining member as disclosed in Warburton and/or Caballero Asensio with the motivation to secure the fastener against axial movement provoked by physical bumps and jostling. 
	Regarding Claim 5, while Yang does not teach a mounting surface on an end plate or an array frame of a first battery array, it would have been obvious to use the wiring harness of Yang in a battery array system, as suggested by Liu, and to secure it to frames of a battery array, since Liu teaches securing a wiring harness to battery array frames. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 6, Yang does not teach a second battery array frame, but Liu renders obvious the use of a wiring harness across a plurality of battery arrays, and it would have been obvious to use a plurality of battery arrays in order to provide energy to a vehicle. 
	Regarding Claim 7, Yang teaches:
a channel bracket including a body with a floor and a pair of sidewalls that protrude upwardly wherein the mounting platform protrudes outwardly from a first sidewall (Fig. 2)
	Regarding Claim 8, Yang does not explicitly teach:
a clamp that extends between the sidewalls
	Liu, however, teaches clamps 113, for holding the wires in the harness, as was conventionally known in the art. (Fig. 2, para 0066). Use of a known technique to improve similar devices, methods, or KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 10, Yang does not teach:
a “different design configuration”
	Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  It would have been obvious to one of ordinary skill in the art to use differently shaped harnesses, such as mirror image harnesses, that were modular, in order to fit them to a particular battery array while providing a harness that supports the wires across the entire system.
	Regarding Claims 11 and 12, Yang teaches:
a channel bracket retaining a wiring harness with brackets 21/22/23 having mounting platforms for mounting to structures in an energy system of a vehicle  (Fig. 2, paras 0008-0010)
wherein the channel bracket is secured via a clip fastener (Fig. 3)
wherein the clip fastener includes a ribbed anchoring prong through the mounting platform and extending into the coupled surfaces
	Yang does not explicitly teach:
a battery packing with an enclosure assembly with a plurality of battery arrays housed therein, wherein the channel bracket is mounted to the plurality of battery arrays extending between them, and wherein the wiring harness pertains to a battery internal component
	Liu, however, from the same field of invention, regarding an energy system for a vehicle (abstract), teaches a  battery pack with an enclosure containing a plurality of battery arrays and including a wiring harness related to the battery system with channel brackets having mounting KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Yang does not teach:
a loop connected to the mounting platform by a tether
wherein the clip fastener also extends through the loop
	Caballero Asensio, however, from the same field of invention, regarding a fastening system, teaches a tethered loop for retaining a coupling fastener (Fig. 6) that provides a fail-safe against the coupling element coming out of its mounting or moving axially during jostling (para 0004). Similarly, Warburton teaches a bolt-retention mechanism attached by a tether to a coupling fastener (see e.g. Fig. 2) directed towards the same purpose. It would have been obvious to one of ordinary skill in the art to provide a loop connected to the mounting platform of Yang by a tether with the motivation to secure the fasteners from being jostled out of position during vehicle operation. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 13, while Yang does not teach a moveable tether, Warburton and Caballero Asensio teach tethered bolt retention means that are effectively “movable” between folded and unfolded positions that displace the loop from a mounting platform through which a fastener is placed and an upper surface of a mounting platform. . It would have been obvious to one of ordinary skill in the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 14, Yang teaches:
a channel bracket including a body with a floor and a pair of sidewalls that protrude upwardly wherein the mounting platform protrudes outwardly from a first sidewall (Fig. 2)
	Regarding Claim 15, Yang does not explicitly teach:
a clamp that extends between the sidewalls
	Liu, however, teaches clamps 113, for holding the wires in the harness, as was conventionally known in the art. (Fig. 2, para 0066). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding Claims 17 and 18, Yang teaches:
a curved channel that extends from the first sidewall as part of the floor
	While Yang does not explicitly teach a sense lead of the wiring harness is routed within a pocket of the curved channel, battery sense leads were conventional in the art in order to monitor batteries via a battery control module that receives signals from a generic “bus center.” Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to bundle all the wires, including the sense leads, within the wiring harness. 
106 in “a curved channel” 104, the claims do not adequately distinguish this off-shooting structure from the curved floor of Yang with its branching notches 13 in particular floor sections forming arbitrarily definable “pockets” along the length. The “floor” in claim 14 “extends from the first sidewall” and “pockets” or sections of the curved floor can be arbitrarily designated “pockets” absent explicit limitations that would more particularly differentiate the claimed “pocket” from said floor sections. 
	Regarding Claims 19 and 20, Yang does not teach:
a “different design configuration” for a second and third harness
	Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  It would have been obvious to one of ordinary skill in the art to use differently shaped harnesses, such as mirror image harnesses, or slightly shorter harnesses, that were modular, in order to fit them to a particular battery array while providing a harness that supports the wires across the entire system.
	
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 209336646 to Yang, copy and translation provided by Applicant) in view of Liu (CN 209104241 to Liu et al., copy and translation provided by Applicant) and Warburton (US 2013/0183117 to Warburton) or Caballero Asensio (US 2010/0054894 to Caballero Asensio et al.), in further view of Machida (JP 5406618, copy and translation provided by Applicant).
	Regarding Claims 9 and 16, Yang does not teach:
a grooved channel, formed by ribs, that the wires are routed through
	Grooves in wiring harnesses were conventional in the art. Machida, for example teaches grooves for holding separate wires (Fig. 1). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to one of ordinary skill in the art to provide grooves in a wiring harness for separating and routing wires along the channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723